Order affirmed, without costs of this appeal to either party. Memorandum ; The respondent’s return, which is not traversed, discloses that the relator is now held, as a fourth offender, under the commitment of the Westchester County Court and not under a like commitment in 1928 of the Albany County Court as alleged in the petition. The defects of which he complains cannot be considered on habeas corpus. (People ex rel. Carr v. Martin, 286 N. Y. 27; Matter of Morhous v. N. Y. Supreme Court, 293 N. Y. 131; People ex rel. Wachowicz v. Martin, 293 N. Y. 361; People ex rel. Martine v. Hunt, 294 N. Y. 651.) All concur. (The order dismisses a writ of habeas corpus and remands relator to the custody of defendant.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.